Title: Thomas Jefferson to Caleb Atwater, 21 June 1818
From: Jefferson, Thomas
To: Atwater, Caleb


          
            Monticello
June 21. 18.
          
          I thank you, Sir, for the paper you have been so kind as to send me, and I have read with pleasure the disquisition on the origin of our Indians. this long contested question seems no nearer it’s solution now than when first proposed. I am glad to see the ingenuity of others employed in such investigations, but have lost all interest in them myself. the advance of years tells me they are not for my day, and a stiffening wrist, from an antient injury to it, makes writing so slow and painful an operation as to force me to decline all occasions calling for it, & not of indispensable necessity. I have particularly to thank you for your kind expressions towards myself, and recieve, in the goodwill of my fellow citizens, a full reward for any service I could ever render them. I pray you to accept for yourself the assurances of my great respect and esteem.
          
            Th: Jefferson
          
        